Citation Nr: 0113002	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  98-00 677A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to special monthly compensation based on the 
need of the veteran's spouse for the regular aid and 
attendance of another person.

2.  Entitlement to an effective date earlier than February 1, 
1997, for the payment of additional compensation for 
dependents.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1948 to August 
1978.

This appeal arises from an April 1997 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which awarded the veteran increased compensation benefits for 
a dependent spouse, to be paid from February 1, 1997.  The 
veteran subsequently disagreed with the effective date for 
payment of additional compensation, in a statement received 
by the RO in April 1997.  A Statement of the Case was issued 
in September 1997, and the appeal was perfected by the 
receipt at the RO of a VA Form 9 (Appeal to Board of 
Veterans' Appeals) in October 1997.

In an October 1997 rating decision, the RO denied a claim of 
entitlement to special monthly compensation based on the need 
of the veteran's spouse for the regular aid and attendance of 
another person.  The veteran subsequently expressed 
disagreement with that decision, and, in December 1997, the 
RO responded by issuing a Statement of the Case.  Thereafter, 
in January 1998, the veteran submitted a VA Form 9 in which 
he addressed the issue.  Therefore, the Board finds that the 
issue of entitlement to special monthly compensation based 
upon the need of the veteran's spouse for regular aid and 
attendance is also currently on appeal.  

In the VA Form 9 dated in October 1997, the veteran indicated 
that he wished to appear at a personal hearing before a 
Member of the Board at the RO.  Thereafter, in a statement 
dated in June 1998, the veteran's representative indicated 
that the veteran wished to withdraw his request for a 
personal hearing.


REMAND

The veteran is seeking entitlement to special monthly 
compensation based on the need of his spouse for the regular 
aid and attendance of another person.  He is also seeking an 
effective date earlier than February 1, 1997, for the payment 
of additional compensation for his claimed dependents.

In the interest of clarity, the Board will separately address 
the veteran's claims.

1.  Entitlement to special monthly compensation based on the 
need
of the veteran's spouse for regular aid and attendance

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), which 
amended and clarified the law as to VA's obligation to 
provide notice and assistance to claimants seeking benefits.  
The new statute specifies that the Secretary shall make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Public Law No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A).  In accordance with the provisions of 
the VCAA, and for the reasons and bases set forth below, the 
Board finds that additional development is necessary before 
these claims can be properly adjudicated.

The veteran is essentially contending that his wife, L.H., 
has various physical disabilities that cause her to be unable 
to perform the regular activities of daily living.  In 
support of his claim, the veteran has submitted an October 
1999 statement from Dr. P., his wife's private physician.  In 
this statement, Dr. P. indicated that he was treating the 
veteran's wife for fibromyalgia, Epstein Barr virus, 
depression, temporomandibular joint dysfunction, Sjogren 
syndrome, migraines, and breast implants.  Dr. P. indicated 
that the veteran's wife was "completely incapacitated" due 
to her disabilities.

The record reflects that, in February 1998, the RO scheduled 
the veteran's spouse for a VA aid and attendance examination.  
However, the record does not reflect that any such 
examination was conducted.  Thereafter, in an October 1998 
statement, the veteran indicated that, while he appreciated 
his wife being scheduled for a VA examination, her 
disabilities prevented her from being able to travel the 
distance to the VA Medical Center (VAMC).  The record does 
not reflect that any further attempts were undertaken to 
provide the veteran's wife with another opportunity for a 
medical examination.

As noted above, the VCAA requires VA to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits.  Such 
assistance includes obtaining a medical examination when such 
an examination is necessary to decide a claim.  VCAA, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The Board is of the opinion that a thorough 
physical examination of the veteran's wife is necessary in 
this case.  Thus, the Board finds that a remand of this issue 
is warranted in order to provide such an examination.  

The Board wishes to note that we are cognizant of the 
veteran's concern that his wife's physical disabilities 
render her unable to travel to the closest VAMC, which is 
reportedly a two-hour drive away.  However, while the 
veteran's wife may be unable to travel that substantial 
distance to the VAMC, the record does reflect that she is 
routinely able to travel the shorter distance necessary to 
receive regular treatment from Dr. P.  Thus, for this reason, 
the Board finds that it would be appropriate for the RO to 
attempt to arrange for a fee basis examination at a distance 
that may be less onerous for the veteran's wife.

Furthermore, while the Board is sympathetic to the veteran's 
concerns over his wife's health, it must be emphasized that 
"[t]he duty to assist in the development and adjudication of 
a claim is not a one way street."  Wamhoff v. Brown, 8 
Vet.App. 517, 522 (1996).  "If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet.App. 190, 
193 (1991).  See also Olson v. Principi, 3 Vet.App. 480, 483 
(1992).  The same rationale applies here, where entitlement 
to the benefits sought depends upon the condition of the 
veteran's wife.

The Board notes that, although the veteran has submitted a 
certificate of marriage indicating that he and L.P. were 
married in March 1981, he has also submitted a divorce decree 
showing that he and L.H. obtained a divorce at the Superior 
Court of Arizona, County of Cochise, in May 1984.  Although 
the veteran and his representative have repeatedly stated 
that the veteran subsequently remarried L.P., the Board can 
find no certificate of marriage associated with the claims 
folder that reflects their remarriage.  Thus, while this case 
is in remand status, the Board finds that the RO should 
attempt to obtain a copy of the most recent marriage 
certificate for the veteran and L.P.

The VCAA requires that VA shall notify a claimant and the 
claimant's representative of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  VCAA, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103).  While this case is in remand status, the 
RO should review the veteran's claims file and ensure that 
all notification action required by the VCAA is completed in 
full.

2.  Entitlement to an effective date earlier than February 1, 
1997,
for the payment of additional compensation for dependents

In January 1997, the RO received the veteran's claim of 
entitlement to additional compensation for dependents.  In 
his claim, the veteran contended that, when he was awarded a 
combined 40 percent disability evaluation for his service-
connected disorders in a December 1987 rating action (from a 
previous combined rating of 20 percent), effective from 
January 1987, he should have become entitled to compensation 
at the rate that included his dependent spouse and a son, 
J.M.  Because he was drawing military retirement pay until 
December 1, 1990, however, the veteran has indicated that he 
is only seeking additional compensation as of that date.  

The record reflects that, in April 1997, the RO awarded the 
veteran increased compensation benefits for his dependent 
spouse, L.P., to be paid from February 1, 1997.  The veteran 
subsequently disagreed with the commencement date for payment 
of his additional compensation benefits.  He reiterated his 
belief that he should be entitled to payment as of December 
1990, for both a dependent spouse and a dependent son.

The Board notes that, in a Statement of the Case dated in 
September 1997, the RO indicated that the veteran had been 
advised, in letters dated in January 1988 and September 1988, 
that veterans with a combined evaluation of 30 percent or 
more were entitled to an additional allowance for dependents.  
It was noted that he was also advised in those letters that, 
in order to receive such benefits from the earliest possible 
date, he would have to submit evidence of such dependency 
within one year from the date of the letter.  The RO 
concluded that the veteran did not submit such evidence until 
January 1997, and, thus, February 1997 was the first month in 
which he was entitled to begin receiving such benefits.

Thereafter, in his Substantive Appeal (VA Form 9) dated in 
October 1997, the veteran asserted that the letters issued to 
him by the RO in January 1988 and September 1988 indicated 
that only the sections marked with a check applied to him and 
that he thus disregarded all others.  The veteran contended 
that, because the sections pertaining to dependency 
information were not checked, he was in effect being told 
that those sections did not apply to him. 

In general, the effective date of an award of additional 
compensation for dependents is the date of receipt of the 
claim for such benefits.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400 (2000).  However, the effective date of an award of 
additional compensation for dependents is the latest date of 
one of the following dates: (1) the date of the claim, that 
is, the date of the birth of the veteran's child, if evidence 
of the event is received within one year of the event, or the 
date notice is received of the dependent's existence, if 
evidence is received within one year of the VA's request; (2) 
the date dependency arises, or; (3) the effective date of the 
qualifying disability rating, provided evidence of dependency 
is received within one year of notification of such rating 
action or the date of commencement of the veteran's award.  
38 U.S.C.A. § 5110(f), (n); 38 C.F.R. § 3.401(b).

At the time of the December 1987 rating decision, any 
communication or action indicating an intent to apply for one 
or more benefits under the laws administered by the 
Department of Veterans Affairs from a claimant could be 
considered an informal claim.  Upon receipt of an informal 
claim, if a formal claim had not been filed, an application 
form was be forwarded to the claimant for execution.  See 38 
C.F.R. § 3.155.  If a claimant submitted an incomplete 
application for VA benefits, VA was required to notify the 
claimant of any evidence necessary to complete the 
application.  38 C.F.R. § 3.158(a).

The Board notes that, in 1984, the veteran reported that he 
had two stepchildren, J.M. and K.M.  Thus, the Board finds 
that the veteran had submitted information sufficient to 
indicate ostensible entitlement to additional disability 
compensation benefits in the form of a dependency allowance 
for his son, J.M.  See 38 C.F.R. § 3.155.  The Board believes 
that VA then had a duty to inform the veteran of any 
additional information or documentation required in order to 
formalize his claim. As contended by the veteran, although he 
was issued award letters by the RO in January 1988 and 
September 1988, those letters indicated that only the 
sections or items marked with a check applied to him.  The 
Board agrees with the veteran that, because the sections 
pertaining to dependency information were not checked, he was 
in effect being told that these sections did not apply to 
him.  In fact, the latter of the two letters expressly 
directed him to "DISREGARD ALL OTHERS."

In short, the Board concludes that the veteran was likely 
entitled to a dependency allowance at the time of the 
December 1987 rating decision, at least in regard to his son, 
and that VA had evidence in its possession suggesting such 
entitlement.  Thus, VA had a duty to notify the claimant of 
any evidence necessary to complete the application for such 
benefits at that time.  

Having found that the veteran was likely entitled to a 
dependency allowance at the time of the December 1987 rating 
decision based upon his son does not end the Board's inquiry, 
however.  There still remains some question as to whether he 
was entitled to the dependency allowance based upon his 
spouse at that time.  Although the veteran submitted a 
marriage certificate in 1984 for him and L.P., indicating 
that they were married March 1981, he also submitted a 
divorce decree indicating that he had divorced L.P. in May 
1984.  As noted above, he has since indicated that he 
remarried L.P. at a later date, but the Board has been unable 
to locate a certificate of marriage in his claims folder 
verifying that asserted remarriage.  

The Board finds that a remand of this issue is warranted, in 
order that the veteran's marriage certificate may be 
obtained.  In effect, the Board believes that VA has never 
fulfilled its duty, which arose in 1987, to notify the 
claimant of any evidence necessary to complete his 
application.  The Board is of the opinion that it cannot 
fully adjudicate the veteran's claim of entitlement to an 
earlier effective date for a dependency allowance until such 
time as this duty is fulfilled and an attempt has been made 
to obtain the veteran's marriage certificate.

Accordingly, this case is remanded for the following action:

1.  The RO should contact the veteran and his 
representative and inform them of the type of 
evidence that would best serve to 
substantiate his claims.  In particular, the 
RO should request that the veteran submit a 
copy of the certificate of marriage 
pertaining to his putative second marriage to 
L.P. 

2.  The RO should arrange for a fee basis 
examination in order to determine the need of 
the veteran's spouse for special aid and 
attendance.  The veteran's VA claims folder 
and a copy of this remand must be reviewed by 
the examiner, who should acknowledge its 
receipt and review in any report generated as 
a result of this remand.  The examiner should 
be asked to complete a VA Form 21-2680 
(Examination for Housebound Status or Need 
for Regular Aid and Attendance).  In 
particular, the examiner should be asked to 
offer an opinion as to whether the veteran's 
spouse requires the care or assistance of 
another person on a regular basis to protect 
herself from hazards or dangers incident to 
her daily environment.  The examiner should 
provide a complete rationale for any opinion 
expressed.  The report of the examination 
should be associated with the veteran's VA 
claims folder.

3.  Following completion of the foregoing 
actions, the RO should review the veteran's 
claims file and ensure that all notification 
and development actions required by the VCAA 
are completed.  The RO should then 
readjudicate the veteran's claims of 
entitlement special monthly compensation 
based on the need of the veteran's spouse for 
regular aid and attendance of another person, 
and entitlement to an effective date earlier 
than February 1, 1997, for the payment of 
additional compensation for dependents.  If 
the benefits sought on appeal remain denied, 
the veteran and his representative should be 
furnished with copies of a Supplemental 
Statement of the Case and given an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).



